DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Claim 1 currently states “…a cover stored in and removeable from the pouch…” The Examiner believes the claim is intended to state “…a cover stored in and [[removeable]] removable from the pouch…” 
Claim 11 currently states “… a perimeter of the cover is configured to stretch over an opening of cup…” The Examiner believes the claim is intended to state “… a perimeter of the cover is configured to stretch over an opening of a cup…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 states “... the pouch has a length at least one-third of a length of the tube.” Claim 2 depends from claim 1 which claims a tube formed by a hair accessory fabric and an elongate tube which is received in the aperture. It is unclear which “tube” the Applicant is referencing. For purposes of further consideration, the claim is being interpreted as stating “... the pouch has a length at least one-third of a length of the tube formed by the hair accessory fabric.”
Similar to claim 2, claim 3 also depends from claim 1 and references “the tube”. Claim 3 will be interpreted in the same way as claim 2 with the claim referencing “the tube formed by the hair accessory fabric.”
Claim 10 recites the limitation "the opening" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 states “… a perimeter of the cover is configured to stretch over an opening…” Claim 12 depends from claim 10 which already claims an opening. It is unclear if the opening of claim 12 is the same or different than the opening from claim 10.
Claim 12 states “... the pouch has a length at least one-third of a length of the tube.” Claim 12 depends from claim 101 which claims a tube formed by a hair accessory fabric and an elongate tube which is received in the aperture. It is unclear which “tube” the Applicant is referencing. For purposes of further consideration, the claim is being interpreted as stating “... the pouch has a length at least one-third of a length of the tube formed by the hair accessory fabric.”
Similar to claim 12, claim 13 also depends from claim 10 and references “the tube”. Claim 13 will be interpreted in the same way as claim 12 with the claim referencing “the tube formed by the hair accessory fabric.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11197525. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim at least a drink spiking prevention device comprising: a hair accessory, including: a band, a hair accessory fabric forming a tube that encapsulates the band, and a pouch coupled to the hair accessory fabric; and a cover stored in and removeable from the pouch, the cover including a cover fabric that extends to a perimeter, an aperture formed in the cover fabric, and a cord extending from the perimeter and coupled to the hair accessory, the cover configured for covering an opening of a cup by the perimeter stretching over and conforming to a diameter of the opening and the aperture configured to receive an elongate tube.

Allowable Subject Matter
Claims 10-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10: Closest prior art – Levy (US 6263885) – teaches a method of forming a hair accessory, including: providing a band, encapsulating the band with a hair accessory fabric forming a tube along the band, and coupling a pouch to the hair accessory fabric. However, Levy does not teach disposing a cover within the pouch of the hair accessory, the cover including a cover fabric, an aperture formed in the cover fabric, and a cord coupled to the hair accessory, the cover configured to stretch over and conform to a diameter of the opening and the aperture configured to receive an elongate tube.
Further regarding claim 10: Alternate closest prior art – Gammage (US 2012/0145727) – teaches a method of making a drink spiking prevention device comprising: a cover including a cover material (not fabric), an aperture formed in the cover material, the cover configured to stretch over and conform to a diameter of the opening and the aperture configured to receive an elongate tube. However, Gammage does not teach the method comprising forming a hair accessory, including: providing a band, encapsulating the band with a hair accessory fabric forming a tube along the band, and coupling a pouch to the hair accessory fabric; and disposing a cover within the pouch of the hair accessory; and disposing a cover within the pouch of the hair accessory, and a cord coupled to the hair accessory.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733